Exhibit FOIA Confidential Treatment Requested Execution Version EQUIPMENT PURCHASE AGREEMENT Dated as of January 29, 2009 by and among TOSHIBA CORPORATION, SANDISK (IRELAND) LIMITED, SANDISK (CAYMAN) LIMITED, SANDISK CORPORATION, FLASH PARTNERS LIMITED, and FLASH ALLIANCE LIMITED TABLE OF CONTENTS Page 1. Definitions and Interpretation 1 2. The Transaction 3 3. Purchase Price; Closing 6 4. Representations and Warranties of Each of the Parties 10 5. Representations and Warranties of the Sellers 11 6. Covenants 12 7. Conditions Precedent to the Sellers’ Obligations at the First Closing 13 8. Conditions Precedent to Toshiba’s Obligations at the First Closing 14 9. Conditions Precedent to the Subsequent Closings 15 10. Indemnification 15 11. Termination of the Agreement 16 12. General Provisions 16 Attachments: i This EQUIPMENT PURCHASE AGREEMENT (this “Agreement”) dated as of January 29, 2009, is entered into by and among TOSHIBA CORPORATION, a Japanese corporation (“Toshiba”), SANDISK (CAYMAN) LIMITED, a company organized under the laws of the Cayman Islands (“SanDisk Cayman”),SANDISK (IRELAND) LIMITED,a company organized under the laws of the Republic of
